Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/407604 
    
        
            
                                
            
        
    

Parent Data16407604, filed 05/09/2019 Claims Priority from Provisional Application 62670259, filed 05/11/2018

1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-4, 7-9, 11-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (Patent No. US 9,720,967) in view of Wehrmeister et al.  (Pub. No. US 2014/0317085 A1).
As to claim 1, Lee discloses a cross-platform data processing apparatus comprising:
a processor (a computer system 1000 also includes a main memory 1006….instruction to be executed by processor) (col. 37, lines 29-66 to co. 38, lines 1-66); and 
a memory storing instructions which, when executed by the processor (a computer system 1000 also includes a main memory 1006….instruction to be executed by processor) (col. 37, lines 29-66 to co. 38, lines 1-66).
, cause the processor to: 
receive an input plan to process a set of data, the input plan comprising a plurality of base operators (scan operator 210, a statistic collector 220, and dynamic portion 230) (col. 5, lines 55-59); 
determine a first execution operator for a first base operator from the plurality of base operators, the first execution operator corresponding to a first data processing platform (two sub plan) (col. 5, lines 60-62);
determine a second execution operator for the first base operator, the second execution operator corresponding to a second data processing platform (two subplan) (col. 5, lines 60-62); 
generate a first subplan based on the first execution operator (one sub-plan includes an index range scan operator 232 and a nested loops join (NLJ) 234) (col. 5, lines 60-62); 

calculate a cost value for each of the first subplan and the second subplan (the statistic gathered by statistic collector 220 are used to determined…) (col. 5, lines 66-67 and col. 6, lines 1-8); and 
select the first subplan or the second subplan that has the lowest cost value (if the number of row that are retrieved during the…) (col. 6, lines 1-6).
Lee does not discloses a data optimization cross-platform including multiple platforms and sub plan executing on.  However, Wehrmeister discloses multi-platform optimization (title) and each sub plan execution on each platform (the execution of the one or more database queries can be optimized by using multi-platform cost model that…) (abstract).  This suggested the query optimization of cross platforms and executing each sub plan on each platform.  Therefore, it would have been obvious to one ordinary skill in the art before the effective day of the instant application to modify Lee to include query optimization of cross platforms and executing each sub plan on each platform as disclosed by Wehrmeister in order to provide cost effectiveness per execution on different platforms.

As to claim 2, Lee discloses the apparatus of claim 1, wherein the memory stores instructions which, when executed by the processor, cause the processor to determine a plurality of execution operators for the first base operator, each of the plurality of execution operators corresponding to a different data processing platform ((one sub-plan includes an index range scan operator 232 and a nested loops join (NLJ) 234) (col. 5, lines 60-62) and (the other sub-plan includes a table scan operator 236 and a hash join 238) (col. 5, lines 62-63)).

As to claim 3, Lee discloses the apparatus of claim 1, wherein the memory stores instructions which, when executed by the processor, cause the processor to determine a 

 As to claim 4, Lee discloses the apparatus of claim 3, wherein the memory stores instructions which, when executed by the processor, cause the processor to: generate a plurality of subplans based on the plurality of execution operators; calculate a cost value for each of the plurality of subplans ((one sub-plan includes an index range scan operator 232 and a nested loops join (NLJ) 234) (col. 5, lines 60-62) and (the other sub-plan includes a table scan operator 236 and a hash join 238) (col. 5, lines 62-63)); and select the subplan with the lowest cost value (if the number of row that are retrieved during the…) (col. 6, lines 1-6).

As to claim 7, Lee discloses the apparatus of claim 1 excepting for wherein determining the first execution operator and the second execution operator comprises using a mapping dictionary to map the base operator to the first execution operator and the second execution operator. Wehmeister discloses wherein determining the first execution operator and the second execution operator comprises using a mapping dictionary to map the base operator to the first execution operator and the second execution operator (logical operators are generated by the application group rules on an abstract operator.  The resulting logical c2ro_RelOpers will be associated with the same c2oe_LogicalDesc that is associated with the operator from which is was generated) (paragraph 0064).  This suggests mapping the base operator to the execution operator.  Therefore, it would have been obvious to one ordinary skill in the art before the invention was made to modify Lee to include mapping the base operator to the execution operator as disclosed by Wehmeister in order to execute query sub plan.

As to claim 8, Lee he apparatus of claim 1 excepting for wherein determining the first execution operator and the second execution operator comprises graph mapping the base operator to the first execution operator and the second execution operator.  Wehrmeister discloses wherein determining the first execution operator and the second execution operator comprises graph mapping the base operator to the first execution operator and the second execution operator (logical operators are generated by the application group rules on an abstract operator.  The resulting logical c2ro_RelOpers will be associated with the same c2oe_LogicalDesc that is associated with the operator from which is was generated) (paragraph 0064).  This suggests graph mapping the base operator to the execution operator.  Therefore, it would have been obvious to one ordinary skill in the art before the invention was made to modify Lee to include mapping the base operator to the execution operator as disclosed by Wehmeister in order to execute query sub plan.

As to claim 9, Lee discloses the apparatus of claim 1 excepting wherein calculating the cost value of a plan comprises calculating an operating cost and a data movement cost of the plan. However, Wehrmeister discloses wherein calculating the cost value of a plan comprises calculating an operating cost and a data movement cost of the plan (as well as the execution location in the cost model of the operators and the cost of exchange data between the platforms in the cost model of the implementation.) (paragraph 0059).  This suggest the cost calculation for the plan including cost of operators and cost for exchange data.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to include the cost calculation for the plan including cost of operators and cost for exchange data as disclosed by Wehrmeister in order to provide cost effectiveness for executing query over different platforms.



Claim 12 is rejected under the same reason as to claim 2.

Claim 13 is rejected under the same reason as to claim 3.

Claim 14 is rejected under the same reason as to claim 4.

Claim 17 is rejected under the same reason as to claim 8.

Claim 18 is rejected under the same reason as to claim 9.

As to claim 20, Lee discloses a non-transitory, computer-readable medium storing instructions which, when performed by a processor, cause the processor to (a computer system 1000 also includes a main memory 1006….instruction to be executed by processor) (col. 37, lines 29-66 to co. 38, lines 1-66).


Allowable Subject Matter
3.	Claims 5-6, 10, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As to claims 10 and 19, cited references Lee and Wehrmeister alone or in combination fail to disclose “wherein the calculating the data movement cost comprises using a minimum cost conversion tree” in conjunction with language of preceding claim(s).


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154